DETAILED ACTION
	
Claim Objections
Claims 11-23 are objected to because of the following informalities:
In claim 12, line 3, “less that” should be “less than.”
In the preambles of all the claims, there should be consistency when referring back to the film composition of claim 11. Most of the claims use “the film”, but claims 22 and 23 use “the composition.” Please correct.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-23 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (WO2014 090895).
	Regarding claims 11, 19, and 20, Weber discloses molded bodies made of polyvinyl (iso)acetals (title). Weber teaches co-polyvinyl (iso)acetals produced by the simultaneous reaction of polyvinyl alcohols with a) one or more aliphatic carbonyl compounds with 4 to 10 carbon atoms with at least one branch at the alpha or beta position to the carbonyl group and b) one or more other unbranched aliphatic carbonyl compounds with 2 to 10 carbon atoms ([0016]-[0020]). Weber teaches the composition is plasticizer-free (claim 1). Weber teaches SD (layer thickness) in some examples ranging from 99.5 to 152 microns (see Table 1), which falls within the claimed range, rendering the claim prima facie obvious.
	As to claims 12 and 14, Weber teaches that a) as referenced above may be iso-butyraldehyde ([0018],[0020]) and b) as referenced above may be n-butryaldehyde or acetaldehyde ([0020],[0021]).
	As to claim 13, Weber teaches the proportion of branched aldehydes should be more than 50% by weight, of the sum of branched and unbranched aldehydes ([0022]).
	As to claim 15, Weber teaches the polyvinyl acetate content is 0.1 to 15% by weight ([0024], which overlaps the claimed range.

	As to claim 17, Weber teaches the degree of acetalization can be calculated by the missing part of the sum of polyvinyl alcohol and polyvinyl acetate from 100 ([0042]). Taking the ranges taught in [0023] and [[0024] and applying it to the formula, the degree of acetalization appears to overlap the claimed range.
	As to claim 18, Weber teaches the polyvinyl alcohol content is preferably 12-35% by weight ([0023]), which overlaps the claimed range.
	As to claims 21-23, Weber teaches that the film is melted during the process ([0030]) and may be used as an adhesive or laminate layer for bonding substrates such as fiber fabrics ([0040], inter alia.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL H LEE/Primary Examiner, Art Unit 1746